UNITED STATES DEPARTMENT OF EDUCATION
OFFICE

OF SPECIAL EDUCATION

,AND R E H A B I L I T A T I V E S E R V I C E S

JAN 1 8 2002
Honorable Patsy T. Mink
House of Representatives
5105 Prince Kuhio Federal Building
PO Box 50124
Honolulu, Hawaii 96850-4977
Dear Representative Mink:
This letter is in response to your inquiry regarding the cost of special education in the
State of Hawaii. In your letter, you request our response to several questions. In a recent
telephone conversation, you informed the Office of Special Education Programs' (OSEP)
Hawaii State Contact, that you would like responses to only four of the questions raised
in your letter. Your questions, and our responses, appear below.
1. How many states currently have or have had court ordered decrees?

OSEP does not track this information on suits filed by private plaintiffs in State and
Federal courts. Specific information regarding the number of court orders to which a
State is a party may be obtained through each State Education Agency.
2. Does the US-DOE monitor court ordered decrees?

The U.S. Department of Education (Department) is not responsible for monitoring court
ordered decrees. Procedures and actions for monitoring decrees rest with the court.
3. Do these Court Orders exceed the requirements of IDEA or mimic it?

The State and Federal courts interpret and apply Federal law to particular situations as the
judicial branch under Federal and State constitutions and laws.
. Are there additional grants provided by application? Does Hawaii receive any?
Which ones? How much do we receive from this source? If we are not
participating, but could, please send me a list of all available grant programs.

• OSEP provides discretionary grants to institutions of higher education and other nonprofit organizations to support research, demonstrations, technical assistance and
dissemination, technology, personnel development and parent-training and information
centers. Unlike a formula grant, a discretionary grant awards funds on the basis of a
competitive process. The Department of Education reviews applications through a
4 0 0 MARYLAND AVE., S W

W WASHINGTON, D.C. 2 0 2 0 2
w w w ed. gov

Our m i s s i o n is to e n s u r e e q u a l a c c e s s to education a n d to promote educational excellence throughout the Nation.

Honorable Patsy Mink - Page 2
formal review process in light of the legislative and regulatory requirements and
published selection criteria established for a program. The review process gives the
Department discretion to determine which applications best address the program
requirements, and are therefore most worthy of funding.
There are two discretionary grant programs designed especially for State Education
Agencies (SEA), the State Improvement Grant Program and the General Supervision
Enhancement Grant. The Hawaii Department of Education (HDE) receives funds under
both of these grant programs. (State Improvement Grant in the amount of $600,000 for
five years beginning in 1999 and General Supervision Enhancement Grant for one year
beginning in 2001 in the amount of $252,194.) HDE also receives formula grant funds
for fiscal year 2001 as follows: $1,036,577 for Preschool, $21,338,561 for Part B, and
$1,878,520 for Part C. Hawaii has a long history of participating in OSEP's discretionary
grant program. In addition to the .SEA grants, other institutions in the State receive
discretionary grants that include awards for 12 programs that equal approximately
$4,100,000. The focus areas of the grants are research and innovation, personnel
preparation, technology, and technical assistance.
The available grant programs, grant application packages, as well as grant and contract
award information can be accessed online at the following website:
www.ed.gov/offices/OSERS/OSEP
We hope that you find this explanation helpful. If you need further assistance, please call
Debra Jennings, of my staff, at 202-260-5250.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

